Citation Nr: 1504988	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a vascular disorder of the right lower extremity.

3.  Entitlement to service connection for a vascular disorder of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service in the Republic of Vietnam creates a presumption that he was exposed to herbicides while on active duty.  38 C.F.R. § 3.307(a) (6) (iii).  The issue of entitlement for ischemic heart disease, specifically cardiovascular disease, coronary artery disease (CAD), and atherosclerosis, has been raised by the record.  The Veteran's private treatment records dated March 3, 2011, and August 13, 2011, show diagnoses of cardiovascular disease and coronary artery disease and these records also show a diagnosis of hypertensive cardiovascular disease.

Since the adjudication of the issue of entitlement to service connection for ischemic heart disease may affect the Veteran's claims for hypertension and peripheral vascular disease, particularly on a secondary or aggravation basis, the Board finds that these claims are inextricably intertwined with the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Accordingly, consideration of the claims of service connection for hypertension and peripheral vascular disease of both lower extremities must be deferred until the matter of service connection for ischemic heart disease is decided.

In addition, the evidence of record also reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since the first half of 2012.  See November 2012 VA examination for PTSD, page 13.  When VA has actual notice that a claimant is receiving disability benefits from SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, the claims file only includes records from the Overton Brooks VAMC dating from March 2002 to May 2007.  The earliest record, from March 2002, is from a follow-up appointment, and the September 2011 examiner references an electrocardiogram from 2001 that is also not in the evidence of record.  On remand, all outstanding current VA outpatient treatment records must be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (b),(c).  While the case is in remand status, all pertinent private inpatient and outpatient treatment records should also be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain official documentation of any pertinent application for SSA disability benefits filed by the appellant, including the List of Exhibits associated with any Administrative Law Judge (ALJ) decision, as well as copies of all medical records upon which any decision concerning the Veteran's original claim for benefits, grant of benefits, or continuing entitlement to benefits, was based.  Associate all these records with the claims file.

If said records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile and document this in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he must be allowed the opportunity to provide such records.  

3.  Obtain all outstanding VA treatment records for the Veteran.  In particular, obtain any treatment records dated before March 2002 and after May 2007.  

4.  Contact the Veteran to determine the names, addresses, and recent dates of treatment by any private physicians, hospitals or treatment centers that provided him with relevant evaluation or treatment for his claimed disorders.  After obtaining the appropriate release forms from the Veteran, contact each physician, hospital, or treatment center specified by the Veteran to obtain any and all medical or treatment records or reports relevant to each claim on appeal to the extent they are not already on file.  

5.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.  If private treatment is reported and those records are not obtained, the appellant and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

6.  After the above development has been completed and all outstanding records have been associated with the claims file, adjudicate the referred issue of ischemic heart disease, in light of the Veteran's in-service exposure to herbicides.  38 C.F.R. § 3.307(a) (6) (iii).

7.  After adjudication of the referred issue of entitlement to service connection for ischemic heart disease, and any other development as may be indicated by any responses received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for hypertension and vascular disorders of the lower extremities must be readjudicated based on the entirety of the evidence.  All theories of service connection must be considered, including direct, secondary and aggravation.

8.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, if it is in order the case should be returned to the Board.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

